                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

JAMES EDDIE PALMER,                                 §
                Petitioner,                         §
                                                    §
vs.                                                 § CIVIL ACTION NO.: 9:19-cv-00012-MGL
                                                    §
T. BRAGG, Warden,                                   §
                        Respondent.                 §

                                ORDER TRANSFERRING CASE

        Petitioner filed this as a 28 U.S.C. § 2241 action. He is self represented.

        Although Petitioner was incarcerated in this district when he filed his petition, he is now

incarcerated in the Federal Correctional Institute at Butner Low, Butner, North Carolina. This

facility is located in the Eastern District of North Carolina judicial district.

        “The federal habeas statute straightforwardly provides . . . the proper respondent to a habeas

petition is ‘the person who has custody over [the petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426,

434 (2004) (quoting 28 U.S.C. § 2242). “The writ, or order to show cause shall be directed to the

person having custody of the person detained.” 28 U.S.C. § 2243. “The consistent use of the

definite article in reference to the custodian indicates . . . there is generally only one proper

respondent to a given prisoner's habeas petition. This custodian, moreover, is ‘the person’ with the

ability to produce the prisoner's body before the habeas court.” Rumsfeld, 542 U.S. at 434–35

(quoting § 2242).
        Ascertaining the proper respondent is critical because “[t]he writ of habeas corpus does not

act upon the prisoner who seeks relief, but upon the person who holds him in what is alleged to be

unlawful custody.” Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 494–95 (1973).

“The whole force of the writ is spent upon the respondent.” Id at 495 (citation omitted) (internal

quotation marks omitted).

        “District courts are limited to granting habeas relief ‘within their respective jurisdictions.’”

Rumsfeld, 542 U.S. at 442 (quoting 28 U.S.C. § 2241(a)). The Supreme Court has “interpreted this

language to require ‘nothing more than that the court issuing the writ have jurisdiction over the

custodian.’ ” Id. (quoting Braden, 410 U.S. at 495). “[T]he custodian's absence from the territorial

jurisdiction of the district court is fatal to habeas jurisdiction.” Id. at 445. Consequently, the Court

has jurisdiction over Petitioner's § 2241 habeas petition only if it has jurisdiction over Petitioner's

custodian. Here, the Court lacks jurisdiction over Petitioner's current custodian, who is located in

the Eastern District of North Carolina.

        For these reasons, Petitioner’s case is TRANSFERRED to the Eastern District of North

Carolina judicial district court.

        To the extent Petitioner requests a certificate of appealability from this Court, that certificate

is DENIED.

        IT IS SO ORDERED.

        Signed this 4th day of September, 2019, in Columbia, South Carolina.

                                             s/ Mary Geiger Lewis
                                             MARY GEIGER LEWIS
                                             UNITED STATES DISTRICT JUDGE
                                           *****
                                NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                                    2
